       Case: 1:21-cv-03849 Document #: 1 Filed: 07/20/21 Page 1 of 5 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISON

 WILLIAM JENKINS,

                     Plaintiff,                 Case No. 1:21-cv-03849
         v.

 AFFILIATE ASSET SOLUTIONS, LLC

                     Defendant.


                                             COMPLAINT

        NOW COMES WILLIAM JENKINS, through his undersigned counsel, complaining of

AFFILIATE ASSET SOLUTIONS, LLC as follows:

                                    NATURE OF THE ACTION

        1.      This action is seeking redress for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        4.      WILLIAM JENKINS (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Illinois.

        5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.      AFFILIATE ASSET SOLUTIONS, LLC (“Defendant”) is a limited partnership

company organized and existing under the laws of Delaware.



                                                  1
           Case: 1:21-cv-03849 Document #: 1 Filed: 07/20/21 Page 2 of 5 PageID #:2




           7.     Defendant maintains its principal place of business in Peachtree Corners, Georgia.

           8.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed or due or asserted to be

owed or due another.

                                     FACTUAL ALLEGATIONS

           9.     In December 2019, Plaintiff obtained medical services from EMP of Cook County

LLC.

           10.    Said medical services resulted in a bill that Plaintiff was unable to make timely

payment on due to unforeseen financial difficulties (“subject debt”).

           11.    The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

           12.    The subject debt was eventually placed with Defendant for collection.

           13.    On or around April 21, 2021, Defendant mailed Plaintiff a letter in an attempt to

collect the subject debt (“Defendant’s Letter”).

           14.    Upon information and belief, Defendant’s Letter was prepared and issued by a

third-party vendor that Defendant hired for the sole purpose of preparing and issuing collection

letters.

           15.    Specifically, Defendant’s Letter was mailed from the following address: P.O. BOX

1870, Ashland, VA 230005-4870.

           16.    Upon information and belief, the address belongs to the third-party vendor that

prepared and mailed Defendant’s Letter.

           17.    By hiring a third-party vendor to issue Defendant’s Letter, Defendant unlawfully

disclosed to the third-party that Plaintiff allegedly owed the subject debt.

           18.    Information regarding Plaintiff and the subject debt, including the fact that Plaintiff

allegedly owed the subject debt was disclosed.

                                                    2
       Case: 1:21-cv-03849 Document #: 1 Filed: 07/20/21 Page 3 of 5 PageID #:3




          19.    Privacy about one’s financial affairs are considered of the upmost importance to

people.

          20.    Privacy about one’s financial affairs that includes information regarding medical

treatment have an even higher level of privacy concerns.

          21.    Upon information and belief, the third-party vendor then completed and populated

information provided by Defendant into a template letter that was then delivered to Plaintiff

(Defendant’s Letter).

          22.    The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying

of information regarding a debt directly or indirectly to any person through any medium.”

(emphasis added).

          23.    Accordingly, the information sent from Defendant to the unknown third-party

vendor was a “communication” as defined by the FDCPA.

          24.    Defendant’s communication to the unknown third-party vendor was in connection

with the collection of a debt since the information was sent in an effort to facilitate collection of

the subject debt.

          25.    Plaintiff did not authorize Defendant to communicate with the third-party vendor

regarding the subject debt.

          26.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. § 1692c(b):

          “Except as provided in section 1692b of this title, without the prior consent of the consumer
          given directly to the debt collector, or the express permission of a court of competent
          jurisdiction, or as reasonably necessary to effectuate a post judgment judicial remedy, a
          debt collector may not communicate, in connection with the collection of any debt, with
          any person other than the consumer, his attorney, a consumer reporting agency if otherwise
          permitted by law, the creditor, the attorney of the creditor, or the attorney of the debt
          collector.” (emphasis added).




                                                    3
       Case: 1:21-cv-03849 Document #: 1 Filed: 07/20/21 Page 4 of 5 PageID #:4




       27.     The third-party vendor used by Defendant to facilitate the collection of the subject

debt does not fall within any of the exceptions prescribed by 15 U.S.C. § 1692c(b).

       28.     Furthermore, Defendant’s Letter contained information regarding state disclosures

that actively mislead Plaintiff.

       29.     Specifically, the disclosures made it appear that only those consumers in the states

mentioned have the rights stated on the reverse side of Defendant’s Letter.

                                                DAMAGES

       30.     Defendant’s unlawful dissemination of highly personal information regarding

Plaintiff’s financial affairs invaded Plaintiff’s privacy and violated the rights afforded to the

Plaintiff by the FDCPA.

       31.     Upon information and belief, Defendant utilizes third-party vendors to prepare and

issue collection letters in an effort to reduce overhead costs and increase profits.

       32.     Defendant’s conscious decision to use third-party vendors demonstrates that it

prioritizes its economic interests over the privacy rights afforded to consumers by the FDCPA.

       33.     Finally, Plaintiff was misled and confused regarding his statutorily guaranteed

FDCPA rights by the state disclosure language


                                     CLAIMS FOR RELIEF

                                          COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       34.     Plaintiff adopts and incorporates all paragraphs as fully stated herein.

       35.     Defendant violated 15 U.S.C. § 1692c(b) by unlawfully disclosing that Plaintiff

owed the subject debt to its third-party vendor.




                                                   4
       Case: 1:21-cv-03849 Document #: 1 Filed: 07/20/21 Page 5 of 5 PageID #:5




       36.     As set forth above, Plaintiff’s privacy rights were violated by Defendant’s unlawful

disclosure of information pertaining to the subject debt to a prohibited third party.

       37.     Defendant violated 15 U.S.C. § 1692(e) by presenting information about debtors’

rights to cease collector contact and conduct in a misleading manner.

WHEREFORE, Plaintiff, WILLIAM JENKINS, requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. §§ 1692c(b) and (e);
       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
               violations;
       C.      an award of such additional statutory damages to Plaintiff, as the Court may allow,
               but not exceeding $1,000;
       D.      an award of costs of this action, together with reasonable attorney’s fees as
               determined by this Court; and
       E.      an award of such other relief as this Court deems just and proper.



                                 DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.


DATED: June 20, 2021                                  Respectfully submitted,

                                                      WILLIAM JENKINS

                                                      By: /s/ Victor T. Metroff

                                                      Mohammed O. Badwan, Esq.
                                                      Victor T. Metroff, Esq.
                                                      Jennifer Ann McLaughlin, Esq.
                                                      Counsel for Claimant
                                                      Sulaiman Law Group, Ltd
                                                      2500 S Highland Ave, Suite 200
                                                      Lombard, IL 60148
                                                      Telephone: (630) 575 -8181
                                                      mbadwan@sulaimanlaw.com
                                                      vmetroff@sulaimanlaw.com
                                                      jmclaughlin@sulaimanlaw.com

                                                  5
